Butler App. No. CA99-10-174. This cause is pending before the court as an appeal from the Court of Appeals for Butler County. On February 27, 2002, amicus curiae, Ohio Public Defender, filed an amicus memorandum in opposition to appellee’s motion to strike. Whereas there is no provision in the Rules of Practice permitting an amicus curiae to file a memorandum in opposition to a motion without prior leave of this court,
IT IS ORDERED by the court, sua sponte, that the amicus memorandum in opposition to the motion to strike be, and hereby is, stricken.